DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 12/29/2021. Accordingly, claims 1 and 14-21 were canceled and claims 2-13 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/29/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaeffer (US 2013/0036273).

	Regarding claim 3, Shaeffer discloses that a first secondary control interface to convey the first secondary commands to the first set of memory components; a second secondary control interface to convey the second secondary commands to the second set of memory components; and a communication interface to convey the data steering signals to the data-buffer circuitry ([0028], steering logic 140 directs a first memory-access command ACT0 to rank group RG0 via secondary command interface SCA0, and directs a second memory-access command ACT1 to rank group RG1 via secondary command interface SCA1).
Regarding claims 4-5, Shaeffer discloses that the first secondary control interface includes a first secondary chip-select interface and the second secondary control interface includes a second secondary chip-select interface, and wherein the circuitry selectively disables one of the first and second secondary chip-select interfaces responsive to primary chip-select signals on the primary control interface in a first-width-data mode, wherein the circuitry selectively disables the one of the first and second secondary chip-select interfaces responsive to the primary chip-select signals ([0041], command-steering logic 615 directs commands either to both secondary command interfaces SCA[1:0] concurrently or to just one at a time depending on mode).

	Regarding claims 9-10, Shaeffer discloses the primary control interface to receive a primary clock signal and distribute secondary clock signals to the first set of memory components, the second set of memory components, and the data-buffer circuitry (figure 2), wherein the address-buffer component buffers the primary clock signal to produce the secondary clock signals ([0023], signal buffer 125 is programmable to select which control signal or signals distinguish between ranks and/or ranks groups and control signals can be time multiplexed, i.e., one of two memory devices sharing a common chip-select line can be programmed to wait one command time slot before responding to the chip-select).
Regarding claim 11, Shaeffer teaches that the data steering signals comprise termination control signals ([0032], steering logic 140 directs activate commands received on primary command interface PCA to a rank within either of rank groups RG0 or RG1 depending upon, e.g., a specified row address or chip select signal, which covers termination control signals).
Regarding claims 12-13, Shaeffer teaches that the circuitry copies command bits of the primary commands and conveys the copied command bits to the first secondary commands and the second secondary commands, , wherein the circuitry copies .

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of the record fails to teach nor disclose “wherein the circuitry supports a second-width-data mode in which the circuitry simultaneously conveys one of the first secondary addresses to the first set of memory components and one of the second secondary addresses to the second set of memory components responsive to one of the primary addresses” as recited in claim 7. Claim 8 is depending on claim 7, which contains the same allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perego et al. (US 2014/0293671) discloses a memory system comprising a ,emory modules with configurable data widths support a relatively wide mode in which 
Ware et al. (US 2022/0043762) discloses motherboards with memory-module sockets that accept legacy memory modules for backward compatibility or accept a greater number of configurable modules in support of increased memory capacity (abstract).
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZHUO H LI/Primary Examiner, Art Unit 2133